Citation Nr: 0511837	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-35 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
foot disability characterized as plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to December 
1987.     



In its July 1988 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
depressed transmetatarsal arches of the right foot, effective 
December 9, 1987; as well as granted service connection and 
assigned an initial noncompensable rating for depressed 
transmetatarsal arches of the left foot, effective December 
9, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision, in which the RO 
recharacterized the service-connected disabilities affecting 
the right and left foot as a single service-connected 
disability, bilateral plantar fasciitis, and assigned a 10 
percent rating,  effective December 5, 2001.  In February 
2003, the veteran filed a notice of disagreement (NOD) with 
the assigned rating. .  The RO issued a statement of the case 
(SOC) in September 2003, and the veteran filed a substantive 
appeal in November 2003.  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Disability of each foot is characterized by plantar 
fasciitis, bilateral claw foot on the third and fourth toes, 
varus deformity on the third toes of both feet, and callus 
formations on both feet (worse on the right side); there is 
x-ray evidence of bone spurs and malalignment at the 
metatarsophalangeal joint (including significant malalignment 
of the right great toe at the metatarsophalangeal joint).     



CONCLUSIONS OF LAW

1.	Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating for disability characterized 
as plantar fasciitis of the right foot are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5278, 5284 (2004).  

2.	Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating for disability characterized 
as plantar fasciitis of the left foot are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5278, 5284 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the September 2003 SOC, and the RO's letter of 
December 2001, the RO notified the veteran and his 
representative of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim.  
Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claim.  In its December 2001 
letter, the RO notified the veteran of the recent enactment 
of the VCAA, and requested that the veteran provide 
authorization to enable it to obtain any outstanding private 
medical records, and information to enable it to obtain any 
VA treatment records, employment records, or records from 
other Federal agencies, as well as requested that the veteran 
submit any additional evidence in his possession.  Through 
this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.              § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the September 2003 SOC 
explaining what was needed to substantiate the claim within 
seven months of the veteran's February 2003 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of December 2001; neither in response to that letter, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained outpatient treatment reports from the Hunter Holmes 
McGuire VA Medical Center (VAMC), in Richmond, Virginia, 
dated from May 2002, and has arranged for the veteran to 
undergo VA examination, the reports of which are of record.  
Moreover, in support of his claim, the veteran has 
submittedtreatment records from J. Horsely, private 
physician, dated from December 1994 to March 1996; records 
from J. Booth, private physician, dated from December 1994 to 
November 2001; records from Hematology and Oncology 
Associates, dated from May 1998 to July 2001; and personal 
statements, dated from December 2001 and January 2002.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In its July 1988 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
depressed transmetatarsal arches of the right foot, effective 
December 9, 1987; and granted service connection and assigned 
an initial noncompensable rating for depressed 
transmetatarsal arches of the left foot, effective December 
9, 1987. 

In December 2001, the veteran filed claims for increased 
ratings for his service connected right and left foot 
disabilities.   

A May 2002 treatment report from the Richmond VAMC notes the 
veteran's complaint of a fungal infection between his fourth 
and fifth toes, bilaterally.  The veteran stated that he had 
been experiencing this condition for over five years, and he 
reported having aching pain at a level of 7 out of 10 (in a 
scale of 0 to 10, with 10 corresponding to the most severe) 
that was relieved by rest.  The VA podiatrist treating the 
veteran assessed interdigital tinea pedis.   

On VA examination in September 2002, the veteran complained 
of pain in both of his feet over the past 16 years.  He 
reported that the pain became worse with ambulation and with 
standing, and that it decreased when he rested and was off of 
his feet.  He stated that his pain was primarily in the arch 
area, and that the right foot hurt more than the left.  He 
also complained of fourth and fifth digit bilateral pain 
(corresponding to the fourth and fifth toes).  The veteran 
reported having flare-ups during which, on a scale of 0 to 
10, he would have pain at the level of between 7 and 10.  He 
denied experiencing any weakness, stiffness or swelling, 
redness, heat, or increased temperature.  The veteran stated 
that he had received treatment from a podiatrist about 10 
years prior, who had recommended orthotics that the veteran 
did not wear.  He had been treated with pain relievers in the 
past, although he no longer used these medications.  The 
veteran also reported that his foot pain had prevented him 
from being able to carry out his occupational 
responsibilities as an arborer.  He further noted that he did 
not use crutches, a brace, cane, or corrective shoes, 
although he was using extra insoles on the inside of his 
shoes that did help to alleviate his pain.

Physical examination disclosed signs of varus deformity of 
the third toe of both the right and left foot.  The veteran 
had claw toes of the third and fourth toes on the right side, 
as well as claw toes of the third and fourth toes on the left 
side.  He demonstrated range of motion in the right ankle of 
plantar flexion from 0 to 40 degrees, and dorsiflexion to 90 
degrees; and in the left ankle of plantar flexion from 0 to 
40 degrees, and dorsiflexion to 90 degrees.  There was no 
objective evidence of tenderness, edema, redness, or 
instability.  The veteran's gait was within functional 
limits.  There were no gait deviations appreciated.  The 
veteran had callus formations on the medial borders of his 
great toes bilaterally, as well as callus formations on the 
plantar surface of the fourth and fifth toes bilaterally.  
The callus formations on the right side appeared to be 
somewhat worse than on the left.  There were no skin or 
vascular changes.  The veteran had less than three second 
capillary refill bilaterally.  He had good pulses; femoral, 
popliteal, and dorsalis pedis pulses were all present.  
Posture and standing were within normal limits.  The left 
great toenail had an onychomycosis type of infection.  The 
veteran did not appear to have any pes planus, and there was 
no hallux valgus appreciated.    

X-rays of the feet accomplished in connection with the 
examination revealed that, on the right side, the veteran had 
significant malalignment of the great toe at the 
metatarsophalangeal joint.  There were no fractures 
appreciated.  The veteran also had a bony spur at the plantar 
fascia insertion point.  On the left side, the veteran had a 
bone spur at that same position, the plantar fascial 
insertion.  He also had malalignment of the 
metatarsophalangeal joint head on the left side.  There were 
no fractures appreciated.  The examiner diagnosed one claw 
toe at the three and four positions, bilaterally; and plantar 
fasciitis, bilaterally.

III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).


In this case, the RO has evaluated the veteran's service-
connected bilateral plantar fasciitis as 10 percent 
disabling, under Diagnostic Code 5299-5278, which indicates 
an unlisted musculoskeletal disability, rated by analogy to 
claw foot (pes cavus).  See 38 C.F.R. §§ 4.20, 4.27.  Under 
Diagnostic Code 5278, a 10 percent rating is warranted when 
the great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and there is definite tenderness under 
metatarsal heads, either bilaterally or unilaterally.  A 20 
percent disability rating is warranted when there is a 
tendency toward unilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.       A 30 percent rating is assignable 
when the preceding symptoms are bilateral.  A 30 percent 
rating may also be assigned when there is unilateral marked 
contraction of plantar fascia with a dropped forefoot, all 
toes hammer toes, very painful callosities, and marked varus 
deformity.  A maximum 50 percent rating is warranted when the 
preceding symptoms are bilateral.  

Initially, the Board notes that the pertinent medical 
evidence does not reflect any of the symptoms associated with 
the next higher 30 percent evaluation for bilateral pes cavus 
under the above rating criteria (i.e., involving a tendency 
toward dorsiflexion of all toes, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and 
marked tenderness under metatarsal heads).  Moreover, with 
respect to the availability of any higher rating under 
Diagnostic Code 5278, the Board has considered the veteran's 
contention (in his November 2003 substantive appeal) that he 
should receive separate ratings for plantar fasciitis based 
on the respective degrees of disability affecting each foot.  
However, there is no indication that the veteran's pes cavus 
is characterized by distinctive symptomatology and/or a 
degree of severity for each foot that would warrant the the 
assignment of separate, compensable ratings under Diagnostic 
Code 5278 for each foot; rather, as reflected on examination 
in September 2002, the veteran's claw toe affecting the third 
and fourth toes, appears to be a comparable condition with 
respect to each foot, and has also been diagnosed as a 
bilateral disability.  See 38 C.F.R. § 4.14 (providing that 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is to be avoided).  
In any event, the Board points out that Diagnostic Code 5278, 
as noted above, provides specific criteria for rating 
disabilities as unilateral apart from bilateral, which itself 
facilitates the evaluation of a pes cavus disability 
involving both feet, where possible, as a bilateral 
disability.          

The Board also points out, however, the medical evidence 
reflects that impairment of each of the veteran's foot 
encompasses  significant manifestations in addition to pes 
cavus;  specifically, along with diagnosed plantar fasciitis, 
there is varus deformity of the third toe of each foot, 
callus formations, and x-ray evidence of malalignment at the 
metatarsophalangeal joint, as well as bone spurs, on each 
side.  

Accordingly, taking into consideration the full range of 
symptoms shown, , the Board finds that the veteran's service-
connected foot disability is more appropriately evaluated, by 
analogy, to injuries to the foot, under Diagnostic Code 
5284,.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case"); and Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) (One diagnostic 
code may be more appropriate than another based on such 
factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology; any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.).

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for a moderate foot disability.   Moderately severe foot 
disabilities are rated as 20 percent disabling, and a maximum 
rating of 30 percent is assigned for severe foot disability. 
A notation following this diagnostic code provides that a 40 
percent rating is to be assigned with actual loss of use of 
the foot.  

The term "moderate" in the context of Diagnostic Code 5284 
is not defined by regulation; however, the Board notes that 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

Pertinent to evaluating the overall impairment of each foot  
under Diagnostic Code 5284, the record reflects that, on VA 
examination in September 2002, the veteran reported having 
ongoing pain and discomfort in his feet, which became worse 
with ambulation and prolonged standing.  On physical 
examination, it was noted that the third toes on both the 
right and left foot showed signs of varus deformity.  The 
veteran also had claw toes of the third and fourth toes on 
both sides.  Callus formations were present on the medial 
borders of the great toes bilaterally, as well as on the 
plantar surface of the fourth and fifth toes bilaterally; the 
callus formations on the right side appeared to be worse than 
those on the left.  The left great toenail had an 
onychomycosis type of infection.  While no no pes planus or 
hallux valgus was appreciated, X-rays of the feet  revealed 
that the veteran in his right foot had significant 
malalignment of the great toe at the metacarpo-phalangeal 
joint, and a bony spur at the plantar fascia insertion point.  
The left side similarly showed signs of malalignment of the 
metatarsophalangeal joint head, as well as a bony spur at the 
plantar fascial insertion.  [Parenthetically, the Board notes 
that a  May 2002 VA outpatient treatment report also reflects 
a VA podiatrist's assessment of interdigital tinea pedia 
located between the fourth and fifth toes, bilaterally; 
however, the treating physician did not specifically relate 
this condition to any musculoskeletal foot problems.].    

Considering the medical evidence in light of the above rating 
criteria, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the Board 
finds that a separate 10 percent evaluation for each foot, 
under Diagnostic Code 5284, is warranted.  .  

The assignment of separate 10 percent ratings in this case 
(consistent with the RO's recognition of separate service-
connected foot disabilities, prior to December 2002, as well 
as with the veteran's request for separate ratings during the 
pendency of this appeal), is consistent with the extent and 
severity of symptomatology noted as affecting each foot, 
involving plantar fasciitis, as well as claw foot on the 
third and fourth toes, varus deformity on the third toes, 
callus formations, and evidence of bone spurs and 
malalignment at the metatarsophalangeal joint.  As indicated 
above, the symptoms affecting the right foot in particular 
are of greater severity to some degree, involving increased 
callus formation and significant malalignment in the joint 
adjacent to the great toe, and thus further supporting that 
the veteran has distinct disability of each foot.  

The Board notes, however, that no higher rating is assignable 
for either foot under the provisions of Diagnostic Code 5284.  
Collectively, the overall symptoms affecting neither  foot is  
shown to warrant at least the next higher 20 percent 
evaluation under this diagnostic code, for moderately severe 
disability.   In this respect, the Board points out that on 
examination in September 2002, the veteran demonstrated full 
range of motion in both ankles of plantar flexion from 0 to 
40 degrees, and dorsiflexion from 0 to 90 degrees (see 38 
C.F.R. § 4.71a, Plate II), his gait was within functional 
limits and no gait deviations were appreciated, there was no 
evidence of tenderness, edema, redness, or instability, and 
there was no obvious pes planus or hallux valgus.  

There also is no showing the veteran's service-connected 
disability of either foot reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the September 2003 SOC).  
In this regard, the Board emphasizes that neither  condition 
has objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating).  The veteran has reported that the pain and 
discomfort in his feet requires that he take intermittent 
breaks in the course of his occupation as an arborer; 
however, there is no indication that the veteran is unable 
carry out his occupational duties, or that either foot 
disability compromises his employment in any way.  There also 
is no evidence that either foot disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that a 10 
percent, but no higher, rating is warranted, each, for 
service-connected right and left foot disability.    


ORDER

A 10 percent rating for disability characterized as plantar 
fasciitis of the right foot is granted, subject to the law 
and regulations governing the payment of monetary benefits.  

A 10 percent rating for disability characterized as plantar 
fasciitis of the left foot is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


